FILED
                                                          JUNE 18,2015
                                                   In the Office of the Clerk of Court
                                                 W A State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

SPOKANE COUNTY, a political       )                   No. 32240-8-111
                                  )
subdivision ofthe State of Washington,
                                  )
                     Appellant,   )
                                  )
             . v.                 )
                                  )
EASTERN WASHINGTON GROWTH         )
MANAGEMENT HEARINGS BOARD, a )
statutory entity, NEIGHBORHOOD    )
ALLIANCE OF SPOKANE COUNTY,       )
FUTUREWISE, FIVE MILE PRAIRIE     )
NEIGHBORHOOD ASSOCIATION,         )                   PUBLISHED OPINION
SOUTHGATE NEIGHBORHOOD            )
COUNCIL, THE GLENROSE             )
ASSOCIATION, PAUL KROPP, LARRY )
KUNZ, DAN HENDERSON, STATE OF )
WASHINGTON DEPARTMENT OF          )
COMMERCE, and WASHINGTON          )
STATE DEPARTMENT OF               )
TRANSPORTATION,                   )
                                  )
                     Respondents. )

      LAWRENCE-BERREY, J. - The Washington State Growth Management Act

(GMA), chapter 36.70A RCW, requires counties to provide for early and continuous

public participation before a county or city votes on any change to a comprehensive plan
No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


or development regulation. Here, Spokane County (County) adopted Resolution 13-0689,

which expanded the County's urban growth area (UGA) boundary by 4,125 acres and,

without notice to the public, increased the population growth projection from 113,541 to

121,112 to fit the expanded boundary.

       The Neighborhood Alliance of Spokane County, Futurewise, the Five Mile Prairie

Neighborhood Association, the Southgate Neighborhood Council, the Glenrose

Association, Paul Kropp, Larry Kunz, Dan Henderson, the State of Washington

Department of Commerce, and the Washington State Department of Transportation

(collectively the Neighborhood Alliance) petitioned the Eastern Washington Growth

Management Hearings Board (Board) for review of the resolution, alleging that the

County failed to comply with the public participation requirements of the GMA in

adopting the increased population growth projection.

       The Board found that the County's adoption of the increased population projection

represented a significant change in the comprehensive plan that required public review

and comment. It remanded the resolution to the County for compliance with the GMA's

public participation requirements. It also invalidated the resolution, finding its continued

validity would substantially interfere with the fulfillment of GMA goals.




                                             2

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Ed. 



       On direct appeal from the Board's order, the County argues that the Board erred by

concluding that a change in the population growth projection is a change to an

amendment to a comprehensive plan under RCW 36.70A.035(2)(a). The County also

asserts that the Board's order is not supported by substantial evidence and is the product

of unlawful procedure. We conclude that the County's failure to notity the public of its

increased population projection violates the GMA's public participation requirement. We

also hold that the continuing validity of the resolution substantially interferes with the

goals of the GMA. Accordingly, we affirm.

                                           FACTS

       In 2009, Spokane County adopted a population growth projection as the basis for

planning regarding potential changes to its UGA. The Board of Commissioners for

Spokane County adopted Resolution 09-0531, "IN THE MATTER OF ALLOCATION

OF THE 20 YEAR POPULATION FORECAST FOR 2011 to 2031," which further

provides "the Board hereby adopts for planning purposes regarding the review and

revision if necessary of the urban growth area boundary the population projection and

allocations for the 20 year period ending in 2031 as described herein and set forth in

Attachment' A.'" Administrative Record CAR) at 963, 965. Attachment A adopted a

2008 to 2031 total population projection of612,226 for 2031, with a projection of urban



                                              3

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



population growth of 114,919 persons between 2008 and 2031.

       In the process of planning for the UGA expansion, the County prepared two

environmental impact statements (EISs). In 2011, the County prepared a draft and final

EIS examining four alternatives for UGA expansion. In 2012, the County prepared

another draft and final EIS adding a fifth alternative to the analysis. Both of the EISs

used a 2011 to 2031 UGA population growth projection of 113,541, consistent with the

projection adopted in Resolution 09-0531. The number was a little lower than the 2008 to

2031 UGA population growth projection, apparently to adjust for the 2011 to 2031

shorter time horizon. Using this population growth projection, all five alternatives

showed a population capacity surplus, meaning that there was no need to expand the

UGA.

       On July 18,2013, the Spokane County Board of County Commissioners adopted

Resolution 13-0689, which added 4,125 acres ofland to Spokane County's UGA and

increased the UGA population growth projection from 113,541 to 121,112. The County's

unilateral increase of the population projection appears to have been a retrofit driven by

the desire to increase the UGA. During the Board hearing, the Board asked how the

County could change the population forecast after the comment period had been

completed. The county attorney, David Hubert, responded:


                                             4

 No. 32240-8-III
 Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


        Well, I don't think that the change itself is de minimis. I don't think that
        the difference in the numbers is de minimis or insignificant in any sense.

                The fact that the analysis was made based on the initial population
        projection, the County's answer is that that was always-it was always
        anticipated that those numbers would be the starting point. We would do
        our analysis. We would look at what that means, what that population
        projection would require in terms of a size of a UGA and capital facilities
        and so on and so forth as a starting point so that we would know that if we
        choose one of the alternatives, then there's going to be a difference and that
        we're going to then have to adjust the land quantity analysis. We're going
        to have to adjust the capital facilities plan and everything to accommodate
        the final UGA boundary that's actually adopted.

 CP at 127-28.

        A Board member then asked if the population projection was driven by "the

 desired size of the UGA as opposed to a [real] population projection," observing, "We're

 fitting the population projection into the desired UGA size; isn't that true?" CP at 128.

 Mr. Hubert answered:

       Well, we are fitting the population into the UGA boundary that's
       adopted.... [I]n developed areas that aren't yet in the UGA, those need to
       be considered for being put in the UGA, if possible, and so forth. And so I
       agree with you that, yes, we're saying that the UGA boundary is going to
       tell us what popUlation projection we have to adopt, but it wasn't simply a
       desire kind of a decision. It was a complex decision that was made, we
       believe, under the requirements of the GMA.

 CP at 128-29. During oral argument before this court, Mr. Hubert conceded that

. the County drew its desired urban growth area map and then increased the


                                               5
No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Ed. 



population growth projection to 121,270 to fit the chosen area. l

       The County published the last public notice inviting public comment on the

proposed changes to the UGA on February 3, 2013. The notice stated that the County

was considering "PROPOSED REVISIONS TO THE SPOKANE COUNTY URBAN

GROWTH AREA BOUNDARY INCLUDING CONCURRENT COMPREHENSIVE

PLAN MAP AND ZONING MAP AMENDMENTS." AR at 1041. It provided in part:

       The proposal examines the adequacy of the County's Urban Growth Area
       and its ability to provide for future growth. The action includes amendment
       to the Spokane County Comprehensive Plan and Zoning Code maps should
       modification of the UGA be deemed necessary. Five alternative land use
       scenarios are considered within the proposal. A final decision on the UGA
       update may include any combination of study areas from the different
       alternatives.

AR at 1041.

       The notice indicated that the Spokane County Planning Commission and the

Steering Committee of Elected Officials for Spokane County had made recommendations

and that a topic of discussion at the meeting may include environmental documents that



        I Although the record does not reflect this, the parties agree and, therefore, we
clarify the following point: The increased population growth projection of 121,112 was
within the range of population growth projected by the office of financial management
(OFM). Nevertheless, in its 2009 resolution, the County chose 114,919, a number also
within the OFM range, as its population growth projection. As explained earlier in this
opinion, the 114,919 growth projection number was the basis for the 113,541 growth
projection number used in the County's 2011 and 2012 EISs.

                                             6

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



had been prepared with the proposal. The notice also referred to the 2011 and 2012 EISs.

However, neither the notice nor the recommendations suggested that the County was

considering any changes to the UGA population growth projection.

       The Neighborhood Alliance parties filed two petitions for review alleging that the

County had not complied with the public participation requirements of the GMA in

adopting the expanded UGA. They also asserted that the resolution should be declared

invalid because it substantially interfered with GMA goals. The State Department of

Commerce and State Department of Transportation filed a supporting response arguing

that "population numbers are a necessary precursor to decisions on designations of the

UGA" and that the County's unilateral adjustment of these numbers violated the GMA.

AR at 1096.

       The Board granted the respondents' motion and remanded the resolution to the

County to address the public participation flaws regarding the population projection of

121,112. The Board specifically found (1) the continued validity of the new population

projection of 121,112, which had not been subjected to adequate public participation

processes, would substantially interfere with the fulfillment of GMA goals; (2) there was

a significant risk of vesting; and (3) the resolution was invalid in its entirety and required

public participation. It concluded: "[b]ased on the importance of the public participation



                                              7

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd


requirements of the GMA, [and] the basic significance of the County[' s] adopted

population growth target, ... the Board determines [that] Resolution No. 13-0689 would

substantially interfere with the fulfillment ofGMA Planning Goals 1,2,3, 11, and 12."

AR at 1321.

       The Board meticulously outlined its reasoning. Starting with the proposition that

"[t]he [UGA] population projection is the key starting point for determining the amount

of land that is needed and appropriate for future growth, not vice versa," the Board noted

that "[t]he GMA requires the size ofa UGA must be 'based upon' the OFM 20-year

population growth projection and a County's UGA designation cannot exceed the amount

of land necessary to accommodate the urban growth projected by OFM, plus a reasonable

land market supply factor." AR at 1313 (citing RCW 36.70A.1IO). The Board noted that

as population projections change, jurisdictions are required to adopt corresponding

changes in their capital facilities, such as sewer systems, road/vehicle capacity, and

school facilities. These considerations, according to the Board, "lead to the inevitable

conclusion that the first step in adopting changes to the size of urban growth areas is the

population projection." AR at 1315.

       The Board elaborated as follows:

            In the matter now before the Board, rather than updating its projected
      population targets through a clear cut public update process, as it initially

                                             8

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



       had done, the County changed its population projection and allocations for
       its UGA at the conclusion, that is, within challenged Resolution No. 13­
       0689 itself. There is no evidence in the record the County considered a
       change in the population projection or allocations until after the comment
       and review period. In fact, there is no evidence in the record of the actually
       adopted population allocation of 121,112 at any date prior to the date of
       adoption of Resolution No. 13-0689.

AR at 1315.

       The Board rejected the County's argument that it was a logical inference that some

of the five alternatives under consideration would require an increase in the projected

population growth, finding that it was an equally valid inference that the alternatives that

resulted in excess urban population capacity would lead the County to reject the

expansion of the UGA. The Board reasoned:

      [A]s previously addressed, the County's Notice of Hearing fails to reference
      the possibility of a change in the population projection. Rather, that is left
      to possible inference. One could infer an upward adjustment would be
      required to justity adoption of one of the alternatives which would
      otherwise result in an excessive population capacity. In essence, that is the
      position of the County. On the other hand, one could also infer that the
      extensive EIS analysis, including popUlation studies, would lead the
      decision makers to reject any expansion resulting in excess population
      capacity. For example, all of the four alternatives the County studied
      showed that they exceeded the County's 2009 population projection for
      2031 by 4,259 to 17,803 people. Even the no-action alternative, without
      any change in the existing UGA boundaries, exceeded the County's
      population projection by 4,259 people. A logical conclusion from this
      might be that the previous UGA boundaries were adequate, without any
      enlargement, to accommodate the projected growth for the County's
      population.

                                             9

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd


              The County's argument also ignores the fact that several years of
       consideration of the UGA update had been based on the population
       projection of 113,541. While the County may be correct that all of the
       alternative study areas included different UGA population targets which
       were shown to the public, it was not disclosed to the public that a change
       would be made in the original population projection. The Notice of
       Hearing makes no mention whatsoever of the possibility of a change in the
       population projection.

AR at 1316-17 (footnotes omitted).

       The Board then addressed the County's argument that the County was exempt

from the GMA's public participation requirement because all of the proposals had been

subject to extensive environmental impact studies. The Board concluded the exception

did not apply because the population projection of 121,112 was not within the range of

alternatives considered in the environmental impact statements.

       Based on its finding that the resolution violated the GMA, the Board invalidated

the resolution in its entirety. In addition to finding that the increased population

projection had not been subjected to adequate public participation processes, the Board

also found that the resolution violated other goals of the acts, including the reduction of

urban sprawl and providing for adequate planning for public services and facilities. The

Board stated:

       The currently approved Resolution 13-0689 can also affect Goal 1, which
       encourages growth in urban areas, and Goal 2, reducing sprawl and the
       inappropriate development of undeveloped land, because it allows for

                                              10 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



      vesting in the currently expanded urban growth areas before the Resolution
      can be reviewed and decided upon by the Growth Board. The County has
      held pre-application conferences for subdivisions on 87.5 acres of land in
      the urban growth area expansions and on the day the expansions were
      approved another application for a subdivision was filed for 33.5 acres.
      Even if the Petitioners prevail in their challenge to the County, it is likely
      that these and other applications for subdivisions will vest before this case
      is decided and remanded to the County. The importance of the proper
      sizing of urban areas is a key component of reducing sprawl and limiting
      the inappropriate conversion of undeveloped land.

AR at 1320-21 (footnote omitted).

      This court granted the parties' joint petition for discretionary review.

                                       ANALYSIS

      I.     Administrative Procedure Act (APA) Review Standard

      Growth management hearings boards are charged with determining

whether a comprehensive plan or development regulation is compliant with the GMA.

RCW 36.70A.302. The Administrative Procedure Act (APA), chapter 34.05 RCW,

governs our review of the Board's order. PT Air Watchers v. Dep 't ofEcology, 179

Wn.2d 919,925,319 P.3d 23 (2014). Our Supreme Court has set forth the standard of

review as follows:

             The Board is charged with adjudicating GMA compliance and
      invalidating noncompliant plans and development regulations.
      RCW 36.70A.280, .302. The Board "shall find compliance" unless it
      determines that a county action "is clearly erroneous in view of the entire
      record before the board and in light of the goals and requirements" of the

                                            11 

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


       GMA. RCW 36.70A.320(3). To find an action "clearly erroneous," the
       Board must have a "firm and definite conviction that a mistake has been
       committed. "
                The legislature intends for the Board "to grant deference to counties
       and cities in how they plan for growth, consistent with the requirements and
       goals of' the GMA. RCW 36.70A.3201. But while the Board must defer to
       the Lewis County's choices that are consistent with the GMA, the Board
       itself is entitled to deference in determining what the GMA requires. This
       court gives "substantial weight" to the Board's interpretation of the GMA.

Lewis County v. W Wash. Growth Mgmt. Hearings Bd., 157 Wn.2d 488,497-98, 139
P.3d 1096 (2006).

       While growth management hearings boards defer to local planning processes, such

deference "is neither unlimited nor does it approximate a rubber stamp." Swinomish

Indian Tribal Cmty. v. W Wash. Growth Mgmt. Hearings Bd., 161 Wash. 2d 415, 435 n.8,

166 P.3d 1198 (2007). A county's discretion is limited by the 13 planning objectives and

statutory constraints of the GMA. King County v. Cent. Puget Sound Growth Mgmt.

Hearings Bd., 142 Wn.2d 543,561,14 P.3d 133 (2000). One of these goals is to

"encourage the involvement of citizens in the planning process and ensure coordination

between communities and jurisdictions to reconcile conflicts." RCW 36.70A.020(l1).

Moreover, "when it comes to interpreting the GMA, the same deference to counties does

not adhere, and we give substantial weight to a board's interpretation." Kittitas County v.

E. Wash. Growth Mgmt. Hearings Bd., 172 Wn.2d 144,156,256 PJd 1193 (2011).



                                            12 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Ed. 



       The party challenging the hearings board decision bears the burden of proving it is

invalid. RCW 34.05.570(1)(a). RCW 34.05.570(3) sets out nine grounds for invalidating

an administrative order. The County asserts three. First, it argues that the Board

erroneously interpreted or applied the law under RCW 34.05.570(3)(d). The County also

argues that the Board failed to follow prescribed procedure and that the order is not

supported by substantial evidence under RCW 34.05.570(3)(c) and (e).

       "Our review is de novo under RCW 34.05.570(3)(b) through (d), determining

whether the order contains a legal error." Spokane County v. E. Wash. Growth Mgmt.

Hearings Ed., 176 Wash. App. 555, 565, 309 P.3d 673 (2013). The Board's interpretation

of the GMA is not binding on the courts. Thurston County v. W. Wash. Growth Mgmt.

Hearings Ed., 164 Wn.2d 329,341,189 P.3d 38 (2008).

       A challenge to the evidence is a mixed question of law and fact. City ofArlington

v. Cent. Puget Sound Growth Mgmt. Hearings Ed., 164 Wash. 2d 768, 779-80, 193 P.3d
1077 (2008) (quoting Lewis County, 157 Wash. 2d at 498). In reviewing that question, we

determine the law independently and apply it to the facts found by the Board. Id. (quoting

Lewis County, 157 Wash. 2d at 498). We review challenged findings of fact for substantial

evidence: i.e., evidence sufficient to persuade a fair-minded person of the finding's truth

or correctness. City ofRedmond v. Cent. Puget Sound Growth Mgmt. Hearings Ed., 136



                                             13 

No. 32240-8-II1
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


Wn.2d 38, 46,959 P.2d 1091 (1998) (quoting Callecodv. State Patrol, 84 Wash. App. 663,

673,929 P.2d 510 (1997)), "We view the evidence in the light most favorable to the

party who prevailed in the highest forum that exercised fact-finding authority." Miotke v.

Spokane County, 181 Wash. App. 369, 376,325 PJd 434 (2014).

       II.    County GMA Compliance

       The County first assigns error to the Board's conclusion that the County violated

the public participation requirements of the GMA in adopting an increased population

growth prediction without notice to the pUblic. Specifically, the County asserts that the

Board erred in concluding that the population growth projection of 121,112 constituted a

significant change in the proposed amendment to the comprehensive plan. It argues,

"[t]he fatal error in the Neighborhood Alliance's and in the Growth Management

Hearings Board's logic is that the alleged change in the population growth projection, that

Neighborhood Alliance complains of, is not a change to any of the 5 proposed alternative

amendments to the UGA boundary." Appellant's Br. at 11. The County argues that the

increased population projection could be inferred from four of the five alternatives being

considered by the County, all of which were fully disclosed to the public, fully evaluated

in environmental impact statements, and subject to extensive public participation.




                                            14 

No. 32240-8-II1
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


       Neighborhood Alliance disputes the County's interpretation of the GMA, arguing

that RCW 36.70A.035(2)(a) applies to any change to the amendment of a comprehensive

plan. Noting that the change in the projected population growth resulted in a significant

expansion of the UGA by 4,125 acres, Neighborhood Alliance argues that the change

"had a significant effect of Spokane County's plan for the future and was done without

any public involvement." Br. ofResp'ts at 18. It also disputes the County's argument

that it was a logical inference that the alternatives being considered for the UGA

boundary update would require an increase in the projected population growth,

countering, "[r]ather than assume that the County might increase the population

projection, a reasonable person would believe that the County would reject the proposed

expansion of the UGA or even reduce the size of the UGA to make the capacity

consistent with population growth projections." Bf. of Resp'ts at 23.

       The issue before us is a question of law: whether the County's adoption of

Resolution 13-0689, which unilaterally increased the OFM's population growth

prediction from 113,541 to 121,112, without notice to the public, constitutes a change to

an amendment ofa comprehensive plan under RCW 36.70A.035(2)(a), thus requiring

public participation.




                                            15 

No. 32240-8-II1 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



       " 'The primary goal in statutory interpretation is to ascertain and give effect to the

intent of the legislature." King County, 142 Wash. 2d at 555 (quoting Nat 'I Elec.

Contractors Ass'n v. Riveland, 138 Wn.2d 9,19,978 P.2d 481 (1999)). To discern the

legislature's intent, we start with the plain language of the statute. Quadrant Corp. v.

Cent. Puget Sound Growth Mgmt. Hearings Bd, 154 Wn.2d 224,238-39, 110 P.3d 1132

(2005) (quoting King County, 142 Wash. 2d at 555). When the plain language is

unambiguous, we construe the provision as written. Bravo v. Dolsen Cos., 125 Wn.2d

745,752,888 P.2d 147 (1995) (quoting Krystadv. Lau, 65 Wn.2d 827,844,400 P.2d 72

(1965)). We evaluate the plain meaning ofa statutory provision from the ordinary

meaning of the language in the statute, as well as from the context of the statute in which

that provision is found, and the statutory scheme as a whole. Wash. Pub. Ports Ass 'n v.

Dep't ofRevenue, 148 Wn.2d 637,645,62 PJd 462 (2003). We do not liberally construe

statutory language in the GMA. Thurston County, 164 Wash. 2d at 342 (quoting Woods v.

Kittitas County, 162 Wash. 2d 597, 612 n.8, 174 PJd 25 (2007)).

       A.     Overview ofthe Growth Management Act

      The purpose of the GMA is to control urban sprawl by "[r]educ[ing] the

inappropriate conversion of undeveloped land into sprawling, low-density development"

and to ensure that "citizens, communities, local governments, and the private sector



                                             16 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



cooperate and coordinate with one another in comprehensive land use planning."

RCW 36.70A.020(2); RCW 36.70A.OIO. "In a region like Washington State, where a

rich tapestry of distinct rural and urban communities has long provided for a wide range

of diverse lifestyles, maintaining the fundamental distinction between town and country is

widely viewed as an essential function of growth management law." Brent D. Lloyd,

Accommodating Growth or Enabling Sprawl? The Role ofPopulation Growth

Projections in Comprehensive Planning under the Washington State Growth

Management Act, 36 GONZ. L. REv. 73, 76 (2001).

      The GMA requires that counties prepare a detailed comprehensive growth

management plan which, among other things, designates UGAs. RCW 36.70A.070.

UGAs "are regions within which urban growth is encouraged and outside of which

growth can occur only ifit is not urban in nature." Miotke, 181 Wash. App. at 377. The

comprehensive plan is the "coordinated land use policy statement of the governing body."

RCW 36.70A.030(4). Each plan must include "population densities; building intensities,

and estimates of future population growth." RCW 36.70A.070(1). "A comprehensive

plan shall be adopted and amended with public participation as provided in

RCW 36.70A.l40." RCW 36.70A.070.




                                           17 

No. 32240-8-II1 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



       RCW 36.70A.140 provides:

              Each county and city that is required or chooses to plan under
       RCW 36.70A.040 shall establish and broadly disseminate to the public a
       public participation program identifYing procedures providing for early and
       continuous public participation in the development and amendment of
       comprehensive land use plans and development regulations implementing
       such plans. The procedures shall provide for broad dissemination of
       proposals and alternatives, opportunity for written comments, public
       meetings after effective notice, provision for open discussion,
       communication programs, information services, and consideration of and
       response to public comments.

       Comprehensive plans must designate UGAs based on the OFM population growth

predictions:

              (1) Each county that is required or chooses to plan under RCW
       36.70A.040 shall designate an urban growth area or areas within which
      urban growth shall be encouraged and outside of which growth can occur
       only if it is not urban in nature. Each city that is located in such a county
      shall be included within an urban growth area.
              (2) Based upon the growth management population projection made
      for the county by the office offinancial management, the county and each
      city within the county shall include areas and densities sufficient to permit
      the urban growth that is projected to occur in the county or city for the
      succeeding twenty-year period, except for those urban growth areas
      contained totally within a national historic reserve. As part of this planning
      process, each city within the county must include areas sufficient to
      accommodate the broad range of needs and uses that will accompany the
      projected urban growth including, as appropriate, medical, governmental,
      institutional, commercial, service, retail, and other nonresidential uses.

RCW 36.70A.II0 (emphasis added).




                                            18 

No. 32240-8-II1 

Spokane County v. E. Wash. Growth Mgmt. Hearings Ed. 



      Thus, population growth predictions are the foundation of effective long-tenn

comprehensive planning. As just detailed, the legislature has entrusted the OFM to

prepare countywide population growth projections and entrusted counties, in turn, to

designate UGAs based on these projections.

       B.    RCW 36.70A.035: Public Participation under the GMA

      RCW 36.70A.035(2)(a) provides:

      Except as otherwise provided in (b) of this subsection, if the legislative
      body for a county or city chooses to consider a change to an amendment to a
      comprehensive plan or development regulation, and the change is proposed
      after the opportunity for review and comment has passed under the county's
      or city's procedures, an opportunity for review and comment on the
      proposed change shall be provided before the local legislative body votes
      on the proposed change.

      The County's interpretation of this requirement overlooks the central point that

OFM projections of future population growth directly impact the designation of a UGA

because the size of a UGA cannot be calculated without knowing what population a

county is planning to accommodate within the expanded UGA. RCW 36. 70A.11 0(2);

Thurston County, 164 Wash. 2d at 351. Thus, OFM population projections "cap ... the

amount ofland a county may allocate to UGAs." Diehl v. Mason County, 94 Wn. App.

645,654,972 P.2d 543 (1999). One commentator has noted, "[p]opulation growth is a

fundamental consideration in making long-range land use planning decisions ....


                                             19
No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


Indeed, all key planning decisions-including those involving public facilities and

services, residential and commercial zoning, road and highway design, and landfill

placement, to name only a few-are contingent on the number of people that must be

accommodated during the planning cycle." Lloyd, supra, at 77.

       In Diehl, Division Two of this court held that the GMA requires that counties use

OFM population projections in determining UGAs. Diehl, 94 Wash. App. at 653-54. In

that case, Mason County challenged the Western Washington Growth Management

Hearings Board's decision that Mason County had violated the GMA by failing to use

OFM population projections in designating UGAs. Id. Mason County defended its

position by arguing that its use of independently-generated population projections was

justified because the OFM projection was too low. Id. at 653. The court held that

RCW 36.70A.II 0(2) precludes counties from using their own projections in lieu of the

OFM's, reasoning, "[i]f a county could enlarge UGAs to accommodate any popUlation

maximum it chose, then the result would likely be the urban sprawl the GMA is trying to

avoid." Id.

       Given the foundational role of the OFM's population projection in determining the

size of a UGA, the County's unilateral adoption of an increased population projection,

which was used to justify a significant expansion of the UGA, constituted a significant


                                           20 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



change, mandating public review and comment as provided in RCW 36.70A.035(2)(a).

While it is arguable, as the County contends, that an upward population adjustment could

be inferred to justify adoption of one of the alternatives that would otherwise result in an

excessive population capacity, it is an equally logical inference that the County would

reject expansion that would result in such excess population capacity. In fact, Spokane

County's land quantity analysis showed that the existing UGA had more land than needed

to accommodate the UGA population growth projection of 113,541. This analysis

documented:

      The County's population projection expects the addition of 113,541 people
      in the County's UGA between the years 2010 and 2031. The current UGA
      has the capacity to include 117,800 additional people. This result shows
      that the increase in population can be accommodated within the current
      UGA and that there is an additional excess of capacity equaling 4,259
      people.

ARat 437.

       The resolution does not retlect why the County provided no notice that upward

population adjustment was being considered. The resolution's finding of fact 21 states

that the Board had previously adopted a resolution adopting a total population project of

612,226, which corresponds with the prior adopted population projection of an increase

of 113,541 people. Moreover, the OFM predicted slower population increases for

Spokane County in its 2012 update. While the resolution attempts to characterize the

                                             21 

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


113,541 figure as "preliminary," there is no evidence in the record that the County had

considered a change in the population projection until after it expanded the UGA

boundary and the period for comment and review had passed. By increasing the

population forecast to fit the UGA boundary expansion desired by the County, the County

effectively turned GMA planning procedures on their head, and deprived the public of its

opportunity for review and comment.

       Nevertheless, the County contends that the challenged notice of hearing complies

with the "spirit" of the public participation guidelines under RCW 36. 70A.140, which

allows for some deviance from "exact compliance" with GMA procedures "if the spirit of

the program and procedures is observed." To support its position, the County contends

that the notice informed the public that the purpose of the hearing was to consider

testimony related to the update of the County's UGA, directed the public to the related

environmental documents, and identified the five alternative proposals. The County

argues, "[i]t is difficult to imagine that after a process spanning 7 years of developing and

publishing the 5 alternative proposed amendments to the UGA boundary that anyone did

not have ample opportunity to review the proposed amendments and comment on them at

some forum or before the Board of County Commissioners." Br. of Appellant at 16. The

County also argues that because an environmental impact statement regarding all five


                                             22 

No. 32240-8-II1 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



proposals had been prepared, the change in the resolution was exempt from the public

review requirement under RCW 36.70A.035(2)(b).

       RCW 36.70A.035(2)(b)(i) provides that an additional period for public review and

comment is not required under the GMA if "[a]n environmental impact statement has

been prepared under chapter 43.21 C RCW for the pending resolution or ordinance and the

proposed change is within the range of alternatives considered in the environmental

statement." The County's argument overlooks the fact that the environmental impact

statements did not include a range of population projections--only one was used:

1l3,541. Neither the EIS nor any other document in the record gave any indication that

the County intended to change its population projection and allocations.

       In its reply brief, the County argues that because the upward population projection

could be inferred from the environmental impact statements, it did not need to include the

121,112 projection in the notice. It argues, "all five (5) of the alternatives from which the

UGA boundary adopted by Spokane County was taken are clearly found within the

[environmental impact statement] along with a clear indication of the projected

population growth that would be accommodated within the boundary area." Reply Br. of

Appellant at 10. Citing Brinnon Group v. Jefferson County, 159 Wash. App. 446, 245 P.3d
789 (2011), the County argues that the notice of hearing adequately informed the public


                                             23 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



of the proposed change and that the exact population projection was not a necessary

component of such notice.

      Brinnon does not help the County. In that case, Jefferson County enacted an

ordinance that amended its comprehensive plan to permit the development of a 256 acre

master planned resort (MPR) near Brinnon, Washington. Id. at 454,461. Brinnon Group

challenged the ordinance for failure to comply with the public participation requirements

of the GMA. The Western Washington Growth Management Hearings Board concluded

the ordinance had complied with the GMA. Brinnon Group appealed, arguing that the

ordinance included significant changes from the commission's recommendation and

therefore the public should have been given the opportunity to comment on the changes.

Id. at 466. The group specifically argued that the Board of County Commissioners

violated the public participation requirement when it added a MPR boundary map that

made "'substantial changes" to the commission's recommended map. Id. at 472.

      Division Two of this court rejected Brinnon Group's argument:

      Although Brinnon Group exhaustively details the minor differences
      between these maps, these differences do not support Brinnon's Group's
      contention that the public lacked effective notice of the overall MPR
      proposal. As we detailed above, the [Board of County Commissioner's
      (BOCC's)] adopted boundary map is consistent with the maps that the
      public viewed in the draft EIS. Thus, the public had effective notice of the
      proposal that the BOCC adopted. Moreover, even assuming that the
      ordinance "'changed" the proposed amendment, the County was

                                           24 

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Bd.


       not required to provide an additional comment period under
       RCW 36.70A.035(2)(b)(i) since the information in the draft EIS clearly
       reflected the BOCC' s changes.

Id. at 476.

       In contrast to Brinnon, the public here was not given accurate information in the

environmental impact statements. Both the 2011 and 2012 EISs relied on the OFM's

population growth estimate of 113,541 persons, not 121,112. This is not the sort of

"minor" difference contemplated in Brinnon. Id. The County's adoption of the 121,112

figure provided the justification for expanding the UGA by 4,125 acres. By failing to

inform the public of this increased population projection, the County's notice cannot be

deemed to have complied with the "spirit" of the GMA.

       Citizen participation is a core goal of the GMA. RCW 36.70A.020(11). Spokane

County's own public participation guidelines provide that "Spokane County must take

steps to involve the public in a meaningful manner." CP at 1016. Here, given that the

County's planning process revealed that the existing UGA contained an urban population

surplus in excess of projected growth, it would not have been unreasonable for a person

to believe that the County would reject the proposed expansion or even reduce the size of

the UGA. Such action would be consistent with our Supreme Court's directive that "a

county's UGA designation cannot exceed the amount ofland necessary to accommodate


                                           25 

No. 32240-8-II1 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



the urban growth projected by OFM." Thurston County, 164 Wash. 2d at 352. Here, not

only has the public been excluded from a component of the decision making process, it

has been excluded from the component that is the key to the justification of the entire

proposal to expand the UGA. Thus, the Board correctly concluded that the County's

adoption of the increased population projection in Resolution 13-0689 violated the

GMA's public participation requirement.

       III.   Invalidation ofResolution 13-0689

       The final question before us is whether the Board's decision to invalidate the

resolution exceeded its authority. The County argues that the Board's authority regarding

the dispositive motion on public participation was limited to determining whether the

County complied with the notice and public participation goals of the GMA. It contends

that "[n]othing in the GMA supports an argument that after a finding of noncompliance

on any basis, the Growth Management Hearings Board is then free to consider any other

basis for a determination of invalidity." Br. of Appellant at 22. It argues that none of the

goals cited by the Board as a basis for its determination of invalidity pertain to public

participation and therefore they cannot constitute a basis for invalidating the resolution.

Finally, the County also asserts that the Board lacked jurisdiction to consider the

possibility of vesting as a basis for invalidation of the ordinance.


                                              26
No. 32240-8-111
Spokane County v. E. Wash Growth Mgmt. Hearings Bd.


       RCW 36.70A.280 authorizes growth management hearings boards to hear

challenges to whether state agencies or local governments are in compliance with the

GMA. If the Board finds that a plan or regulation is not in compliance, it may enter a

finding of noncompliance or a finding of invalidity. Town o/Woodway v. Snohomish

County, 180 Wash. 2d 165, 175-76,322 P.3d 1219 (2014). If the Board finds only

noncompliance, the GMA directs the Board to remand the matter for compliance.

RCW 36.70A.300(3)(b). The GMA also provides that "[u]nless the board makes a

finding of invalidity under RCW 36.70A.302, a finding of noncompliance and an order of

remand shall not affect the validity of comprehensive plans and development regulations

during the period of remand." RCW 36.70A.300(4)(a).

       The County's argument fails to recognize that invalidity is a remedy to address a

finding of noncompliance. Any time the Board finds noncompliance, it may then proceed

to determine whether a motion for a determination for invalidity should be granted under

RCW 36.70A.302(1). RCW 36.70A.302(1)(b) provides that if the Board also determines

that the "continued validity of part or parts of the plan or regulation would substantially

interfere with the fulfillment of the goals of this chapter," the Board may invalidate the

offending parts of the plan or regulation. "Upon a finding of invalidity, the underlying

provision would be rendered void." King County v. Cent. Puget Sound Growth Mgmt.



                                             27 

No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



Hearings Bd., 138 Wash. 2d 161, 181,979 P.2d 374 (1999).

       The legislature has authorized the Board to adopt procedural rules for "expeditious

and summary disposition of appeals." RCW 36.70A.270(7). Under that authority the

Board adopted WAC 242-03-560, allowing challenges to the "compliance with the notice

and public participation requirements of the act." Contrary to the County's contentions,

the Board followed proper procedure and did not base the determination of invalidity on

findings of noncompliance beyond the scope of issues raised in the respondents' motion.

Neighborhood Alliance asked for a determination of invalidity because the ongoing

validity of the resolution would substantially interfere with certain GMA planning goals.

In line with RCW 36.70A.302, the Board considered whether continued validity of the

resolution would substantially interfere with the goals of the GMA.

       We reject the County's assertion that none of the GMA's goals relate to public

participation. Instead, we agree with the Board that failure to allow public participation

on decisions about future population size will adversely impact "a whole host of planning

functions, including planning for increased housing, commercial facilities, transportation,

potable water, wastewater treatment, and other public infrastructure to serve the

significantly increased population." AR at 1318.

      Noncompliant expansion ofa UGA undercuts the central goal of the GMA of


                                            28
No. 32240-8-III 

Spokane County v. E. Wash. Growth Mgmt. Hearings Bd. 



encouraging urban growth in areas with adequate public services and the goal of reducing

urban sprawl. RCW 36. 70A.020( 1), (2). Here, in view of a UGA expansion of 4,125

acres, the Board correctly emphasized that "[t]he importance of the proper sizing of urban

areas is a key component of reducing sprawl and limiting the inappropriate conversion of

undeveloped land." AR at 1320-21. This is consistent with Thurston County, where our

Supreme Court noted, '" [0 ]versized UGAs are perhaps the most egregious affront to the

fundamental GMA policy against urban sprawl, and it is this policy that the UGA

requirements, more than any other substantive GMA mandate, are intended to further.'"

Thurston County, 164 Wash. 2d at 351 n.3 (quoting Lloyd, supra, at 105).

       Finally, contrary to the County's position, the Board properly considered the

potential of vesting of development in invalidating the resolution. Neighborhood

Alliance argues, "[vJesting of development permits in an improperly expanded UGA

substantially interferes with the goals of the GMA to direct urban growth to urban areas

and to reduce sprawl, so [it] is properly within the scope of the issues that the Board may

consider when deciding whether to make a determination of invalidity." Br. ofResp'ts at

38. If a resolution were found noncompliant but allowed to remain valid, development

proposals could vest within the expanded UGA while the resolution wallows on remand.

The Miotke court addressed this problem, holding that a County cannot use the vested


                                            29 

No. 32240-8-III
Spokane County v. E. Wash. Growth Mgmt. Hearings Ed.


rights doctrine to shield itself from its failures in the planning process:

       The vested rights doctrine and the provisions of the GMA are often
       intertwined, but nothing in our vested rights cases or in the language of the
       corresponding statutes indicates that the vesting of developers' rights
       somehow relieves a [c]ounty from its obligation to comply with planning
       goals under the GMA.

Miotke, 181 Wash. App. at 379.

       Here, the record shows that project proponents attempted to vest in the expanded

UGA before the Board issued its order. If the Board was to only find that the expansion

of the UGA was noncompliant, that remedy would be futile if the County could allow

development within the noncompliant UGA and then later argue that these areas must be

included in future UGA expansions because they have been urbanized. We conclude that

the Board followed proper procedures in invalidating the resolution.

       Affirmed.


                                                     Lawrence-Berrey
WE CONCUR: 





                                                     Fearing, J.       ~      \




                                              30